         Case 1:20-cr-00162-JPO Document 110 Filed 07/23/21 Page 1 of 1




                                         July 22, 2021


Via ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


                             Re:    United States v. Carl Garofalo
                                    1:20-cr-00162-JPO


Dear Judge Oetken,

       Michael Cornacchia and I represent Carl Garofalo in the above-captioned case. I write to
inform the Court that Mr. Garofalo’s father, Carl Charles Garofalo, a signatory on Mr.
Garofalo’s bond, passed away on July 20, 2021. Accordingly, we respectfully request that he be
removed from Mr. Garofalo’s bond. The parties have no other requested changes to Mr.
Garofalo’s bond.

        The government (by Assistant U.S. Attorney Andrew Adams) consents to this request. I
thank the Court for its consideration.


 Granted.                                                  Respectfully submitted,
  So ordered.
  7/23/2021                                                /s
                                                           ___________________
                                                           Carla Sanderson
